Hatta v ZBS Group LLP (2022 NY Slip Op 05625)





Hatta v ZBS Group LLP


2022 NY Slip Op 05625


Decided on October 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 06, 2022

Before: Renwick, J.P., Oing, González, Mendez, Shulman, JJ. 


Index No. 159877/19 Appeal No. 16375 Case No. 2021-04230 

[*1]Shigemi Hatta, Plaintiff-Appellant,
vZBS Group LLP, et al., Defendants-Respondents.


Arnold E. DiJoseph, P.C., New York (Arnold E. DiJoseph, III of counsel), for appellant.
Francis X. Casale, Jr., PLLC, Melville (Francis X. Casale, Jr. of counsel), for respondents.

Order, Supreme Court, New York County (Barbara Jaffe, J.), entered October 13, 2021, which granted defendants' motion to vacate a default judgment, unanimously affirmed, without costs.
In support of their timely motion to vacate the default judgment pursuant to CPLR 5015, defendants established a reasonable excuse for their default, where counsel was consumed by health problems, pandemic issues, and the state mandated lockdowns (see e.g. Willner v S Norsel Realties LLC, 206 AD3d 545 [1st Dept 2022]; Bodden v Penn-Attransco Corp., 20 AD3d 334 [1st Dept 2005]), as well as meritorious defenses to plaintiff's claim, including statute of limitations (see CPLR 214[6]; see also RGH Liquidating Trust v Deloitte & Touche LLP, 47 AD3d 516, 517 [1st Dept 2008], lv dismissed 11 NY3d 804 [2008]). Furthermore, Supreme Court did not abuse its discretion in granting vacatur as plaintiff did not establish any prejudice occasioned by the delay by her failure to demonstrate, or even allege, prejudice (see Chelli v Kelly Group, P.C., 63 AD3d 632 [1st Dept 2009]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 6, 2022